 

Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
April 26, 2018, by and between THE MCDONALD FAMILY CO. LLC, a Delaware limited
liability company (“Lessor”) and EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Lessee”).

R E C I T A L S:

A.Lessor and Lessee are parties to that certain Standard Multi-Tenant Office
Lease – Net (the “Lease”) dated October 11, 2017, for the premises commonly
known as 2171 Park Blvd, 1st and 2nd floor, Palo Alto, California consisting of
approximately 8,029 rentable square feet, as more particularly described therein
(the “Premises”).

B.By this First Amendment, Lessor and Lessee desire to modify the Lease as
provided herein.

C.Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.Delay in Delivery.  As of the date of this First Amendment, Lessor
contemplates that it will deliver the Premises in two phases: first the second
floor of the Premises (the “Second Floor”), and then the first floor of the
Premises (the “First Floor”).  For the avoidance of doubt, the Parties desire to
stipulate the following:  (i) the Premises will not be deemed “delivered” and
the Lessor’s Work will not be deemed “Substantially Complete” until the entire
Premises is delivered with all of Lessor’s Work Substantially Complete; (ii)
upon delivery of the Second Floor, Lessee shall have the right to occupy and
commence conducting business out of the Second Floor;  (iii) Lessee shall have
no obligation to pay Base Rent or Operating Expenses for the Second Floor until
the entire Premises is delivered, except that since the utilities serving the
Premises are separately metered in the name of Lessor, Lessee shall be
responsible for payment to Lessor of such separately metered utilities for the
Second Floor during such period of occupancy and for contracting and paying for
janitorial services to the Second Floor during such period of occupancy; (iv)
per Section 3.3 of the Lease, Lessee began accruing Base Rent abatement on a day
for day basis beginning on April 10, 2018, which rent abatement will continue
until the entire Premises is delivered or Lessee exercises its termination
right, and which rent abatement will be applied following the delivery of the
entire Premises; and (v) Lessor’s warranty set forth in Section 58.1 of the
Lease shall not begin until the entire Premises have been delivered.

2.Confirmation.  Except, as and to the extent modified by this First Amendment,
all provisions of the Lease shall remain in full force and effect.  In the event
of a conflict between the terms of the Lease and the terms of this First
Amendment, the terms in this First Amendment shall control.

3.Counterparts.  This First Amendment may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, each of which shall be deemed an original for all purposes, and all
counterparts shall constitute one and the same instrument.




173695510 v2

-1-





 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“LESSOR”

THE MCDONALD FAMILY CO. LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/

Brion McDonald

 

Print Name:

Brion McDonald

 

Its:

 

Manager

 

 

 

 

“TENANT”

EIGER BIOPHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/

Jim Welch

 

Print Name:

Jim Welch

 

Title:

 

CFO

 

 

173695510 v2

-2-





 